 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSwift & Company and United Food and CommercialWorkers International Union Local No. 71,AFL-CIO. Case 18-CA-6775September 28, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 29, 1981, Administrative LawJudge Russell M. King, Jr., issued the attached De-cision in this proceeding. Thereafter, the ChargingParty filed exceptions and a supporting brief, andthe Respondent filed an answering brief to theCharging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.X In adopting the Administrative Law Judge's dismissal of the com-plaint, we note that the record indicates Respondent entirely shut downits Sioux City facility, thereby effectively closing its entire operationthere. Accordingly, we find it unnecessary to reach, nor do we pass on,the Administrative Law Judge's comments concerning the scope of anemployer's freedom to act regardless of the circumstances in other situa-tions involving purely economic closures or changes in operations. In thisregard, Member Jenkins and Member Zimmerman note that the circum-stances underlying the Respondent's partial closure herein are not akin toan employer's contracting out of work to another employer, inasmuch asthere is no evidence that the Respondent had any intention of utilizingthe services of another business entity to perform the work of the em-ployees displaced herein. Cf. Fibreboard Paper Products Corp. v. N. LR.B.,379 U.S. 203 (1964)DECISIONRUSSELL M. KING, JR., Administrative Law Judge:This case was heard by me in Sioux City, Iowa, on May29, 1981. The charge was filed by United Food andCommercial Workers International Union, Local No. 71,AFL-CIO (the Union or Local 71), on July 10, 1980,'and a complaint was issued on September 18 by the Re-gional Director of Region 18 of the National Labor Re-lations Board (the Board), on behalf of the Board's Gen-eral Counsel. The Union represented the production andI All dates hereafter are in 1980, unless otherwise stated.264 NLRB No. 36maintenance employees at the Respondent's turkey proc-essing plant in Sioux City. On May 22, without priornotice to the Union but during contract negotiations, theRespondent, Swift & Company2(the Company), an-nounced the closing of the plant, effective June 22. Theplant was in fact closed and the complaint alleges thatthe plant closing, without prior notice to the Union, wasin violation of Section 8(a)(1) and (5) of the Act.3TheCompany denies any violation of the Act, contends theclosure was for economic reasons only, and argues that itthus had no duty to notify or bargain with the Unionover the closure. There is no dispute in this case that theCompany did (and does) have an obligation to bargainwith the Union over the "effects" of the plant closure,and this matter is not in issue.The complaint (issued September 18, 1980) set the casefor hearing May 29, 1981. On January 12, 1981, the U.S.Supreme Court granted certiorari in First National Main-tenance Corp. v. N.L.R.B. (decided June 22, 1981, 452U.S. 666. The issue involved was whether the employer'sunilateral decision to terminate a portion of its businessoperations solely for legitimate economic reasons was abreach of its duty to bargain under Section 8(a)(5) of theAct. On May 11, 1981, the Company filed a motion tocontinue the case (set for hearing May 29, 1981) on theground that the Supreme Court's (then) pending decisionin First National Maintenance Corp. could well dispose ofthe issues in this case. That motion was denied on May14, 1981, by the Regional Director for Region 18 of theBoard. The case then went on to hearing before me onMay 29, 1981,4and prior to closing the record in thecase the date of July 31, 1981, was set for the filing ofbriefs by counsel. The First National Maintenance Corp.decision was issued on June 22, 1981, and on June 26.1981, the General Counsel requested "extension of timein which briefs are to be filed" to August 3, 1981.5Theextension was granted and on August 3, 1981, the Gener-al Counsel filed a motion to dismiss the complaint on thegrounds that there was no evidence in the record to sup-port any violation of Section 8(a)(1) of the Act, and thatthe decision in First National Maintenance Corp. was dis-positive of the alleged violation of Section 8(a)(5) of theAct (duty to bargain).6By a time schedule agreed upon2 The name of the Respondent was amended during the hearing of thecase from "Swift & Company Dairy & Poultry Plant. a Division of Swift& Co." to simply "Swift & Company."3 The pertinent parts of the Act provide as follows:Sec. 8. (a) It shall be an unfair labor practice for an employer-(I) to interfere with, restrain, or coerce employees in the exercise ofthe rights guaranteed in Section 7 .(5) to refuse to bargain collec-tively with the representatives of his employees .Sec. 7. Employees shall have the right to sclf-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection ...4 The motion for a continuance was not rencAcd before me at thehearing.I This request was made "in view" of the Court's holding in i-rst Va-rional Maintenance Corp.6 The motion to dismiss cited, among oilher things. exhibits and testl-mony in the record.240* ..e SWIFT & COMPANYby all counsel, replies to the General Counsel's motionwere subsequently and timely filed. These replies bycounsel for the Union and the Company were extensive,the Union against dismissal and the Company in favor ofdismissal of the complaint. The Union urges that thiscase is clearly distinguishable from First National Mainte-nance Corp.I now, and for the first time, address the GeneralCounsel's motion to dismiss the complaint, and I herebydeny the same. I do so at this time not on the basis ofmerit, but in my opinion the case is ripe for decision,having been carried through the Board's formal hearingprocess notwithstanding the pendency of First NationalMaintenance Corp. Should this case be destined for Boardreview in one form or another, the initial decisionalprocess will be behind it.7Upon the entire record, including my observation ofthe demeanor of the witnesses,8and after due considera-tion of the pleadings, motions, and replies filed herein, Imake the following:FINDINGS OF FACTI. JURISDICTIONThe pleadings, evidence, and admissions herein estab-lish the following jurisdictional facts. At all times materi-al herein, the Company has been a Delaware corpora-tion, and has maintained a place of business or plant inSioux City, Iowa, where it has been engaged in the proc-essing and nonretail sale and distribution of poultry orturkeys. During the calendar year ending December 31,1979, the Company, in the course and conduct of its op-erations described above, sold and shipped from saidplant products and goods valued in excess of $50,000 di-rectly to points outside the State of Iowa. Thus, and asadmitted, I find and conclude that the Company is now,and has been at all times material herein, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.As also admitted, I find and conclude that the Unionis, and has been at all times material herein, a labor orga-nization within the meaning of Section 2(5) of the Act.I I realize that "briefs," in their formal sense, were not filed in thiscase. The extension granted to the General Counsel to August 3, 1981,was for this purpose. No such "briefs" were actually filed and no furtherextensions were requested. Additionally, and in my opinion, little ornothing more could be said or argued about the case other than thatwhich appears in the General Counsel's motion to dismiss and the re-sponses to the same.a The facts found herein are based on the record as a whole and uponmy observation of the witnesses. The credibility resolutions herein havebeen derived from a review of the entire testimonial record and exhibitswith due regard for the logic of probability, the demeanor of the wit-nesses, and the teaching of N.L.R.B. v. Walton Manufacturing Company.et a., 369 U.S. 404, 408 (1962). As to those testifying in contradiction offindings herein, their testimony has been discredited either as having beenin conflict with the testimony of credible witnesses or because it was inand of itself incredible and unworthy of belief All testimony and evi-dence, regardless of whether or not mentioned or alluded to herein, hasbeen reviewed and weighed in light of the entire record.II. ALLEGED UNFAIR L ABOR PRACTICESA. Summary of the Testimony and Evidence9Union President Wayne Huntsman had worked for theCompany for some 18 years and his present job was thatof grading pork bellies at another company plant also lo-cated in Sioux City. That plant is also under contractwith the Union, and Huntsman was commencing histhird year as president of the Union. Regarding theturkey plant, Huntsman testified that the operation at thisplant was seasonal, starting up in late May and ending inlate December. Approximately 175 employees worked atthe turkey plant. Huntsman testified that the 3-year col-lective-bargaining agreement or union contract with theturkey plant expired April I and that negotiations for anew contract had commenced in January. These negotia-tions ended May 20 and consisted of approximately 9 to10 sessions. Huntsman was on the union bargaining com-mittee with six or seven other employees, and the Com-pany's bargaining committee included Plant ManagerJohn Juel, who was the principal spokesman for theCompany. Huntsman testified that a bargaining sessionwas held on May 9 at which time the Company tenderedits "final offer" and asked that it be put to a ratificationvote by the Union. May 19 was the date previously setfor the regular union meeting, but Huntsman indicatedthat no ratification vote was conducted at this meetingbecause the Union had recently learned of a May 20 bar-gaining session set before a Federal mediator. Accordingto Huntsman, the Union did not request this session withthe Federal mediator, and at the May 19 union meeting afurther meeting for possible ratification was scheduledfor May 22. At the May 20 bargaining session before theFederal mediator, Huntsman related that the proposalson each side were exchanged through the mediator andthat at one point the Company's representatives excusedthemselves to return to the plant to call the Company'smain office in Chicago. Huntsman related that upon theirreturn they indicated that there would be "no furthermovement on any items at this time." Huntsman testifiedthat during the early morning hours of May 22 theUnion's bargaining committee met and decided to recom-mend to the membership ratification of the proposals thathad been submitted as "final" proposals by the Companyon May 9. However, they also decided to contact PlantManager Juel before the meeting to try to "clarify" someof the language prior to the meeting that evening. Hunts-man indicated that there were still some "open issues."Juel was reached by telephone at approximately 9 a.m.,and Huntsman testified that he reminded Juel of the rati-fication meeting that evening and indicated to Juel thathe wanted to try and get some clarification on certainpoints prior to the meeting. According to Huntsman, atthat point Juel read from a letter, indicating that the9 The following includes a summary of the testimony of the witnessesappearing in the case. The testimony will appear normally in narrativeform, although on occasion some testimony will appear as actual quotesfrom the transcript. The narrative only and merely represents a summaryof what the witnesses themselves stated or related. without credibility de-terminations unless indicated, and does not reflect my ultimate findingsand conclusions in this case.241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant would be closed June 22 and that the Companythus was withdrawing all previous offers. A letter an-nouncing the plant closing for "economic consider-ations" was distributed to all employees later that day.Huntsman testified that at this point in time the plant hadnot been reopened for production for the season, andthat later in the day he asked Plant Manager Juel if therecent negotiations had any effect in the plant closuredecision, to which Juel replied, "No, it was a decisionthat was made in Chicago." Juel also indicated to Hunts-man at this time that he had only learned of the decisionto close the plant the prior day (May 21).Gilbert Smith testified as the present director of busi-ness operations for the poultry division of the Company.In May 1980 he was group manager for poultry oper-ations and his home office was in the Company's homeoffice in Chicago. Smith testified that the various poultryplant managers reported directly to him. Smith relatedthat in January 1978 there was a change in the top man-agement of the Company, with a marketing programthrust to make turkey an item consumed year-round.Smith related that marketing projections by the Compa-ny for the years 1978, 1979, and 1980 reflected that thethen current plant capacity of the Company was not suf-ficient. A study of the Company's 12 then existing turkeyplants was commenced and this study was completed inJuly 1979. In this study, the 12 turkey plants were objec-tively rated as to their potential for improved productiv-ity, and the Sioux City turkey plant came in last (12th).According to Smith, the Sioux City turkey facility was a4-story building built in 1930 as a "creamery," and wasnot designed to be a "turkey eviscerating plant on itsown." The facility was owned by the Company andSmith indicated that the plant itself was put on themarket in June 1980. Smith testified that 6 factors wereused in the study of the 12 turkey plants, which were asfollows: (I) procurement cost; (2) grades of turkeysavailable; (3) yield (from live weight to dress weight); (4)wage rates; (5) productivity (man-hours and labor costversus pounds produced for man-hours); and (6) out-bound freight costs (from Sioux City to various markets).Smith testified that sometime after the results of thestudy the Company determined that the new marketingprogram had been too ambitious, and that productionhad increased in some turkey plants because of industrialengineering changes. Thus, Smith indicated that theCompany came to be in an "over-capacity situation," andstudies reflected that by closing the Sioux City turkeyplant, some $2 million a year could be saved commenc-ing in 1980 and thereafter, which resulted in the decisionto close the plant. Smith testified that he learned of thisdecision on May 21 and on that date he and Labor Rela-tions Manager Charles Frederick called Plant ManagerJuel in Sioux City. Smith indicated that the Company'spolicy in plants with seasonal operations was not to "re-commence" operations unless and until there was a col-lective-bargaining agreement in effect. Smith added thattwo other turkey plants were also closed after the SiouxCity plant, and that in 1979 the Company's turkey plantsproduced 360 million pounds as opposed to 368 millionpounds in 1980, without the production of the Sioux Cityplants. According to Smith, the "operational earnings" in1977 of the Company's turkey plants was $7 million butthat in 1980 the Company lost $30 million in its turkeyplant operations. Smith attributed this loss, in great part,to excessive inventories during periods of reduceddemand, resulting in low sale prices.John Juel testified as the Company's Sioux City turkeyplant manager in 1980. Juel took part in the negotiationswith the Union commencing in January, and related thatat a bargaining session which took place on April 22union representative Stamoulis, on behalf of the Union,asked for a "substantial" wage increase of $1 per hour.0°According to Juel, the April 22 demand was the first andonly demand made by the Union, although the Companymade several counteroffers, ending with their "final pro-posal" of May 9.'" Juel testified that there were threebargaining sessions with the Federal mediator and thatthe last such session was conducted May 20, at whichtime the mediator represented to him that the Company's"final proposal" was unacceptable to the Union.Charles D. Frederick testified as a labor consultant forthe Company. In 1980 he was the Company's manager oflabor relations. Frederick related that subsequent to plantclosure the Company received a "letter" from the Boardindicating that the Company would be liable for backwages until such time as they sat down and negotiatedwith the Union over the decision to close the plant.After discussing the matter with a company attorney, onOctober 20 Frederick wrote to Union President Hunts-man offering to meet with the Union and "bargain col-lectively regarding the Company's decision to discontin-ue its Sioux City, Iowa Turkey Plant." 2 Frederick testi-fied that on December 29 he received a phone call fromHuntsman, who stated that he would "get back to [him]with dates" after he consulted with an attorney in Chica-go. According to Frederick, he never heard from Hunts-man again.B. Evaluation of Evidence and Law and InitialConclusionsPrior to the Supreme Court's decision in First NationalMaintenance Corp. v. N.L.R.B., 452 U.S. 666 (1981)(hereinafter called National Maintenance), the Board hadlong held that an employer's decision to close part of itsoperations affects the "terms and conditions of employ-ment" within the meaning of the Act, and was thus a'° Union President Huntsman conceded in his testimony that the SI-per-hour figure was once mentioned, but only in jest, and never was aserious demand.I On April 25, G. R. Nelson, the Company's "complex manager"wrote a letter to all employees stating that no "start-up date" for theplant had been scheduled "due to the lack of agreement with the Unionon a contract." The letter added that the Company felt its proposal hadbeen fair but that the Union had demanded a wage and benefit package"which would likely double our labor cost over a three year period." OnMay 9, Nelson again wrote to the employees indicating that "additionalbenefits have been added to the Company's proposal," and expressinghope that "the Company's proposal" will be ratified and the plant re-opened for processing.i2 The record reflects that in introducing the letter as evidence, coun-sel for the Company stated that its purpose was to "tole [sic] any back-pay which might be involved in the event any violation is found [in thiscase]." Huntsman wrote back to Frederick on October 24 expressing awillingness to meet with the Company "subject [tol contacting our legalcounsel before setting a date."242 SWIFT & COMPANYmandatory subject for collective bargaining. Ozark Trail-ers, Incorporated, 161 NLRB 615 (1966). In NationalMaintenance the employer provided housekeeping andmaintenance services to commercial customers. One suchcustomer was a nursing home, and there came a timewhen the employer began to lose money over its con-tract with the home. After attempts to remedy the situa-tion failed, the employer ceased servicing the home and3 days later informed its employees that had been work-ing at the home that they would be discharged. Duringthis period and prior to ceasing operations at the home,the employees at National Maintenance had organized,the Board had certified a union as their collective-bar-gaining representative, and the union had requested bar-gaining but had not received a response to the request.The Board found the employer had violated Section8(a)(1) and (5) of the Act by failing to satisfy its duty tobargain concerning both the decision to terminate itscontract with the nursing home and the efforts of the de-cision upon the employees involved. 242 NLRB 462(1979).'3 The resulting Order of the Board was enforcedby the Second Circuit. 627 F.2d 596 (1980). In reversingthe Board and the Second Circuit, the Supreme Courtconcluded and held as follows:...that the harm likely to be done to an employ-er's need to operate freely in deciding whether toshut down part of its business purely for economicreasons outweighs the incremental benefit thatmight be gained through the union's participation inmaking the decision, and we hold that the decisionitself is not part of... "[the] terms and conditions"...over which Congress has mandated bargaining.[452 U.S. at 686.]In reaching the above holding, the Supreme Court deter-mined that the decision (itself) to terminate operationswas part of the employer's "retained freedom[s] tomanage its affairs unrelated to employment." Id. at 677.Significant remarks in the decisions leading up to itsholding are as follows:...in establishing what issues must be submitted tothe process of bargaining, Congress had no expecta-tion that the elected union representative wouldbecome an equal partner in the running of the busi-ness enterprise in which the union's members areemployed. [Id. at 676.]The present case concerns a third type of manage-ment decision, one that had a direct impact on em-ployment, since jobs were inexorably eliminated bythe termination, but had its focus only on the eco-nomic profitability of the contract ...a concernunder these facts wholly apart from the employ-ment relationship. This decision, involving thescope and direction of the enterprise, is akin to thedecision whether to be in business at all .... [Id.at 677.]Management must be free from the constraints ofthe bargaining process to the extent essential for thet1 As indicated earrher, there is no dispute in this case regarding har-gaining over the "effecls" of Ihe plant's closurerunning of a profitable business. It also must havesome degree of certainty beforehand as to when itmay proceed to reach decisions without fear of laterevaluations labeling its conduct an unfair laborpractice. Congress did not explicitly state whatissues of mutual concern to union and managementit intended to exclude from mandatory bargaining.Nonethelees, in view of an employer's need for un-encumbered decisionmaking, bargaining over man-agement decisions that have a substantial impact onthe continued availability of employment should berequired only if the benefit, for labor-managementrelations and the collective-bargaining process,outweighs the burden placed on the conduct of thebusiness. [Id. at 678-679.]The Union argues in this case that in view of the longbargaining and contractual history between the Unionand the Company, and in light of the then current andongoing contract negotiations, to have notified the Unionof the decision and bargained over the decision wouldhave imposed no burden on the Company in the conductof its business. This may or may not have been true, butwe are dealing here with what Congress deemed a man-datory subject of bargaining, the decision to close or ter-minate part of a business. The Court in National Mainte-nance clearly found that such a management decisionwas not what Congress intended a mandatory subject ofbargaining under the Act. In my opinion, the fact thatbargaining over such a decision may be expedient or ad-vantageous to one or both parties, or may cause noharm, imposes no legal duty on an employer to so bar-gain, in light of the holding in .National Maintenance.The Union in this case also argues that the SupremeCourt's earlier holding in Fibreboard Paper Products v.A.L.R.B., 379 U.S. 203. 57 (1964). is controlling here. InFibreboard. a duty to bargain xwas imposed on an employ-er that unilaterally subcontracted, for legitimate businessreasons, work that formally had been performed byunion members. In National Maintenance. the Court dis-tinguished Fibreboard, pointing out that the terminationor closure decision had as its focus only economic profit-ability involving the scope and direction of the enter-prise, which was \wholly apart from the employment re-lationship, or an aspect thereof.The Union further notes in its agrumnent in this casethat the Company was guilty of bad faith in subvertingthe bargaining process by forestalling agreement on anew contract prior to the shutdown. I note that the com-plaint in this case does not allege such "surface bargain-ing" nor does the General Counsel argue the same. Fur-ther, I find no union animus in this case, nor is suchurged by any party. The Court, in National NMaintenance,placed no restrictions on when and how such a manage-ment decision was to be announced.The unrebutted evidence in this case reflects, and I sofind, that the closure decision by the Company wasbased solely on economic and profitability grounds. I amfurther convinced that this case falls squarely within theholdings in National ,Maintetnance, and I shall thus recom-mend that the complaint be dismissed. National Mainte-nance was no doubt a blosw to organized labor, but its-243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmandate that employers have "unfettered decisionmak-ing" in purely economic closures is clear. There are cer-tain safeguards which are preserved, and which perhapsserve to narrow the decision. But in my opinion it is nowabsolutely clear that an employer's decision to close hisloosing business, or a part thereof, is his alone, if he sochooses.Upon the foregoing findings of fact, and upon theentire record, I hereby make the following:CONCI USIONS OF LAW1. That the Respondent Employer is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. That the Charging Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3. That the following employees of the Respondentconstitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct:'4All production and maintenance employees andtruck drivers, excluding office and clerical employ-ees, operating students, manager, assistant manager,solicitors, plant foreman, buttermaking foreman, eggroom foreman, poultry grading foreman, poultryand egg receiving foreman, route buyers and super-visors with authority to hire, discharge, promote,I" The unit was stipulated by all parties at the hearing of the casedemote, transfer, discipline or recommend suchchanges.4. That the Charging Union, at all times materialherein, and by virtue of Section 9(a) of the Act, is theexclusive representative of the employees in the unit de-scribed above, for the purpose of collective bargainingwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment."55. That the Respondent's unilateral decision in thiscase to close its poultry or turkey plant in Sioux City,Iowa, did not violate Section 8(a)(l) and (5) of the Act.6. That the Respondent has not further or otherwiseviolated the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER ' 6It is ordered that the complaint herein be, and thesame is, hereby dismissed.a1 The complaint in the case so alleges, and the Respondent's answerso admits.I6 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.244